MATTHIAS, J.
1. A contract in a conveyance of real estate whereby the grantee assumes and agrees to pay the mortgage indebtedness thereon may be rescinded and the grantee released therefrom by the mortgagor before the mortgagee has accepted or adopted said contract or acted on the faith thereof.
2. An answer of a grantee setting up the rescission of such contract made in good faith and for a valid consideration states a complete defense, and the burden is upon the mortgagee to plead and prove prior acceptance or adoption of such assumption contract, or action by him on the faith thereof.
Judgment affirmed.
Day, Allen, Kinkade, Robinson and Jones, JJ., concur.